ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_06_EN.txt.                                                                                              485




                            DISSENTING OPINION OF JUDGE AD HOC COT

                 [Translation]

                    Vote against the operative part — Prejudgment of the question on the merits —
                 Identity between the Request for the indication of provisional measures and the
                 claims on the merits — Existence of irreparable prejudice — Imminent risk —
                 Unnecessary Order — Presumption of good faith at the provisional measures
                 stage — Length of time between this Order and the next phase of the proceedings.


                                                 Introduction

                    1. To my great regret, I voted against the operative part of today’s
                 Order indicating provisional measures. I would therefore like to explain
                 in particular why, in my view, the Request in question does not satisfy the
                 requirement of imminent risk of irreparable prejudice and why this Order
                 is not necessary for the settlement of the dispute.

                              I. The Present Proceedings Must not Prejudge
                                        the Question on the Merits

                   2. In provisional measures proceedings, the applicant must not pre-
                 judge the question on the merits (A). Nor should the request for the indi-
                 cation of provisional measures itself prejudge the question relating to the
                 merits (B).


                        A. The Applicant Must not Prejudge the Question on the Merits
                                           in These Proceedings
                   3. It is customary in an order indicating provisional measures for the
                 Court to note in the following terms that its conclusion in that order in
                 no way prejudges the merits of the case:
                          “The decision given in the present proceedings in no way prejudges
                        the question of the jurisdiction of the Court to deal with the merits
                        of the case or any questions relating to the admissibility of the Appli-
                        cation or to the merits themselves.” (See, for example, Jadhav
                        (India v. Pakistan), Provisional Measures, Order of 18 May 2017, I.C.J.
                        Reports 2017, p. 245, para. 60; Immunities and Criminal Proceedings
                        (Equatorial Guinea v. France), Provisional Measures, Order of
                        7 December 2016, I.C.J. Reports 2016 (II), p. 1171, para. 98.)
                      4. Accordingly, pursuant to Practice Direction XI, which the President


                                                                                              83




7 Ord 1145.indb 163                                                                                 11/06/19 14:31

                                  application of the cerd (diss. op. cot)                 486

                 reads out at the opening of the public hearings, the parties must not enter
                 into the merits of the case:
                         “In the oral pleadings on requests for the indication of provisional
                      measures parties should limit themselves to what is relevant to the
                      criteria for the indication of provisional measures as stipulated in the
                      Statute, Rules and jurisprudence of the Court. They should not enter
                      into the merits of the case beyond what is strictly necessary for that
                      purpose.”

                    5. The temptation for parties to enter into the merits of a case comes
                 from the Court’s jurisprudence, according to which the plausibility of the
                 rights claimed by the applicant — which is inevitably linked to questions
                 on the merits — must be demonstrated at the provisional measures stage.
                 The respondent may also “have an interest in showing that the requesting
                 State has failed to demonstrate a possibility of the existence of the right
                 sought to be protected” (separate opinion of Judge Shahabuddeen, Pas-
                 sage through the Great Belt (Finland v. Denmark), Provisional Measures,
                 Order of 29 July 1991, I.C.J. Reports 1991, p. 29). One proposed solution
                 is to consider the standard of proof for plausibility as having a fairly low
                 threshold, which, it is argued, would deter the parties from examining the
                 merits of a claim (separate opinion of Judge Owada, Application of the
                 International Convention for the Suppression of the Financing of Terrorism
                 and of the International Convention on the Elimination of All Forms of
                 Racial Discrimination (Ukraine v. Russian Federation), Provisional Mea-
                 sures, Order of 19 April 2017, I.C.J. Reports 2017, pp. 144‑145, para. 10,
                 and p. 147, paras. 19-20).
                    6. However, the Court’s jurisprudence acknowledges that, in provi-
                 sional measures proceedings involving rights under the International
                 Convention on the Elimination of All Forms of Racial Discrimination
                 (CERD), the question whether the alleged acts may constitute acts of
                 racial discrimination can and must be examined:
                        “The Court notes that Articles 2 and 5 of CERD are intended to
                      protect individuals from racial discrimination. Consequently, in the
                      context of a request for the indication of provisional measures, a State
                      party to CERD may avail itself of the rights under Articles 2 and 5
                      only if it is plausible that the acts complained of constitute acts of
                      racial discrimination under the Convention.” (Application of the Inter-
                      national Convention for the Suppression of the Financing of Terrorism
                      and of the International Convention on the Elimination of All Forms of
                      Racial Discrimination (Ukraine v. Russian Federation), Provisional
                      Measures, Order of 19 April 2017, I.C.J. Reports 2017, p. 135,
                      para. 82.)

                   7. Therefore, the Parties to this dispute may address the question of
                 the interpretation and application of the Convention in so far as it is nec-

                                                                                           84




7 Ord 1145.indb 165                                                                              11/06/19 14:31

                                 application of the cerd (diss. op. cot)                  487

                 essary to assess whether the alleged acts of the UAE are capable of con-
                 stituting acts of racial discrimination.
                    8. That said, some of the arguments raised by Qatar during the oral
                 proceedings appear to go beyond what is required for an examination of
                 the plausibility of the rights claimed. In particular, it might be asked to
                 what extent the detailed references to the general recommendations of the
                 CERD Committee are needed here (see, for example, CR 2018/12,
                 pp. 37‑38, paras. 21‑23, and p. 40, paras. 27‑29 (Amirfar), and p. 47,
                 paras. 3 and 5 (Klein)).
                    9. The Court does not have the power to prevent parties from engag-
                 ing in such conduct during the hearings. There are no precedents of par-
                 ties being penalized for adopting such a practice. One way to avoid
                 prejudging the merits of a case is thus simply to ignore such arguments in
                 the reasoning of the order indicating provisional measures. In the
                 Ukraine v. Russian Federation case, for example, despite the detailed
                 arguments put forward by the parties on the interpretation of two inter-
                 national conventions at issue, the Court generally confined itself to the
                 wording of the relevant provisions of the conventions and reached its
                 conclusion through simple and succinct reasoning (Application of the
                 International Convention for the Suppression of the Financing of Terrorism
                 and of the International Convention on the Elimination of All Forms of
                 Racial Discrimination (Ukraine v. Russian Federation), Provisional Mea-
                 sures, Order of 19 April 2017, I.C.J. Reports 2017, pp. 131‑132,
                 paras. 74-76, and p. 135, paras. 81-83). In any event, the Parties to the
                 present case were certainly not encouraged to address the interpretation
                 of the Convention in detail.


                      B. Identity between the Request for the Indication of Provisional
                                   Measures and the Claims on the Merits
                   10. It is not only the parties’ oral arguments which must not prejudge
                 the merits of a case, the same applies to the request for the indication of
                 provisional measures itself.
                   11. In the case concerning Construction of a Road in Costa Rica along
                 the San Juan River (Nicaragua v. Costa Rica), the Court considered
                 whether the provisional measures requested “prejudge[d] the merits of the
                 case” and found that:
                      “this request is exactly the same as one of Nicaragua’s claims on the
                      merits contained at the end of its Application and Memorial in the
                      present case. A decision by the Court to order Costa Rica to provide
                      Nicaragua with such an Environmental Impact Assessment Study as
                      well as technical reports at this stage of the proceedings would there-
                      fore amount to prejudging the Court’s decision on the merits of the
                      case.” (Construction of a Road in Costa Rica along the San Juan River
                      (Nicaragua v. Costa Rica) and Certain Activities Carried Out by

                                                                                           85




7 Ord 1145.indb 167                                                                             11/06/19 14:31

                                    application of the cerd (diss. op. cot)                 488

                        ­ icaragua in the Border Area (Costa Rica v. Nicaragua), Provisional
                        N
                        Measures, Order of 13 December 2013, I.C.J. Reports 2013, p. 404,
                        para. 21.)
                 In other words, the Court found that, in principle, if a request for the
                 indication of provisional measures “is exactly the same as one of [the]
                 claims on the merits”, it prejudges the merits of the case and must there-
                 fore be rejected.
                    12. In this case, there appear to be a number of overlaps between the
                 claims made in the Application and the provisional measures sought by
                 Qatar (compare, for example, paragraph 65 of the Application with para-
                 graph 19 of the Request). At the same time, the terms used in the request
                 (“suspend”, “cease and desist”, “take necessary measures”, etc.) appear to
                 have been carefully chosen to suggest that the provisional measures
                 sought are temporary and without permanent effect, and a different set of
                 terms is used in the Application (“cease and revoke”, “restore”, “comply
                 with”, etc.). The question thus could have been asked whether these dif-
                 ferences in terminology were sufficient to conclude that the provisional
                 measures requested, were they to be indicated, would not prejudge the
                 merits of the case.


                                 II. The Existence of Irreparable Prejudice

                   13. In light of its jurisprudence, the Court should have found that
                 there was no imminent risk of irreparable prejudice in this case.

                      14. According to the Court’s jurisprudence,
                        “the power of the Court to indicate provisional measures will be exer-
                        cised only if there is urgency, in the sense that there is a real and
                        imminent risk that irreparable prejudice will be caused to the rights
                        in dispute before the Court gives its final decision” (see, for example,
                        Jadhav (India v. Pakistan), Provisional Measures, Order of 18 May
                        2017, I.C.J. Reports 2017, p. 243, para. 50).
                    15. Regarding the rights referred to in the Convention, the Court has
                 noted, in particular, that the political, civil, economic, social and cultural
                 rights mentioned in Article 5, paragraphs (b), (c), (d) and (e), of the
                 Convention are of such a nature that prejudice to them is capable of caus-
                 ing irreparable harm (Application of the International Convention for the
                 Suppression of the Financing of Terrorism and of the International Conven-
                 tion on the Elimination of All Forms of Racial Discrimination (Ukraine v.
                 Russian Federation), Provisional Measures, Order of 19 April 2017,
                 I.C.J. Reports 2017, p. 138, para. 96; Application of the International Con-
                 vention on the Elimination of All Forms of Racial Discrimination (Geor-
                 gia v. Russian Federation), Provisional Measures, Order of 15 October
                 2008, I.C.J. Reports 2008, p. 396, para. 142).

                                                                                             86




7 Ord 1145.indb 169                                                                                11/06/19 14:31

                                  application of the cerd (diss. op. cot)                 489

                    16. On another occasion, the Court found that there was a real risk of
                 irreparable prejudice to the right in question if it were “not . . . possible
                 to restore the situation to the status quo ante” (Immunities and Criminal
                 Proceedings (Equatorial Guinea v. France), Provisional Measures, Order
                 of 7 December 2016, I.C.J. Reports 2016 (II), p. 1169, para. 90).
                    17. I am inclined to think that, even if the underlying facts were duly
                 established, the following rights in respect of which Qatar has sought pro-
                 visional measures are not of such a nature that prejudice to them is capa-
                 ble of causing irreparable harm.
                    18. As regards the right not to be subject to racial discrimination
                 (Arts. 2 and 4) and the right to freedom of opinion and expression
                 (Art. 5 (d) (viii)), the status quo ante, in which Qatari nationals residing
                 in the UAE were not the subject of hatred, and “sympathy” towards
                 Qataris was not a crime, can, at least in theory, be restored. It is also
                 noted that the Respondent contests this claim, contending that “[t]he
                 statement of the Attorney General is . . . not a law” (CR 2018/13, p. 65,
                 para. 35 (Shaw)).
                    19. Concerning the right to work (Art. 5 (e) (i)) and the right to own
                 property (Art. 5 (d) (v)), the status quo ante, in which Qatari nationals
                 residing in the UAE could work and enjoy their property, can, theoreti-
                 cally, be restored, if the measure prohibiting Qataris entry to the UAE is
                 lifted.
                    20. With respect to the right to equal treatment before tribunals
                 (Art. 5 (a)) and the right to effective protection and remedies (Art. 6),
                 while their absence may cause prejudice to other rights capable of causing
                 irreparable harm, the right of Qatari nationals in the UAE to effective
                 protection and remedies through UAE courts can, as such, theoretically
                 be restored.

                    21. However, the Court has found today that prejudice to those rights
                 before tribunals, as well as to the right to family and the right to educa-
                 tion and training, may be irreparable (paragraph 69 of the Order). I do
                 not agree with this finding; moreover, the Court’s reasoning fails to con-
                 sider whether such prejudice, even if it were irreparable, is “imminent”.



                                             III. Imminent Risk

                    22. It goes without saying that the irreparable nature of the prejudice
                 caused to these rights is not on a par with the harm caused by the execu-
                 tion of the death penalty or the performance of a nuclear test. Further-
                 more, examining the other aspect of the third condition for the indication
                 of provisional measures may lead the Court to conclude that the alleged
                 risk is not imminent.
                    23. With regard to the lives of UAE-­Qatari mixed families, although
                 the long-term separation of a family may have an irreparable effect on its

                                                                                           87




7 Ord 1145.indb 171                                                                              11/06/19 14:31

                                   application of the cerd (diss. op. cot)                 490

                 unity and integrity, that effect is unlikely to become permanent in the few
                 years before the Court renders its final decision. In other words, it can be
                 concluded that the risk of prejudice to this right, even if it were irrepara-
                 ble, is not imminent.

                    24. As regards the right to education and training, it is to be noted that
                 the Respondent has presented evidence that the Emirati authorities have
                 asked all post-­secondary institutions in the UAE to monitor the situation
                 of Qatari students (CR 2018/13, p. 69, para. 51 (Shaw)). Since the UAE
                 authorities have taken measures to remedy the situation, it may be con-
                 cluded or at least presumed that, even if it existed, the risk of irreparable
                 prejudice to students is not imminent.

                    25. Lastly, regarding the right to public health and medical care
                 (Art. 5 (e) (iv)), the evidence adduced by Qatar (OHCHR Technical Mis-
                 sion Report, Annex 16 to the Application, paras. 43-44) shows that
                 patients who were forced to leave the UAE subsequently received medical
                 treatment in other countries, such as Germany, Turkey and Kuwait.
                 Although some inconvenience may have been caused to those patients,
                 this account suggests that, even if it existed, the risk of irreparable preju-
                 dice to them is not imminent.



                                       IV. The Order Is Unnecessary

                      A. The Presumption of Good Faith at the Provisional Measures Stage
                    26. I am concerned that this Order indicating provisional measures is
                 not only unnecessary but counter-­productive to the settlement of the dis-
                 pute, since the Court’s conclusion on the risk of irreparable prejudice
                 runs counter to the principle of good faith in public international law.
                 This principle finds expression in Article 26 of the 1969 Vienna Conven-
                 tion on the Law of Treaties, which provides: “Every treaty in force is
                 binding upon the parties to it and must be performed by them in good
                 faith.” It is also set forth in Article 2, paragraph 2, of the Charter of the
                 United Nations, which is reflected in the declaration on friendly relations
                 between States (resolution 2625 (XXV) adopted by the General Assembly
                 on 24 October 1970).
                    27. This fundamental principle not only requires the parties to an
                 international convention to fulfil their international obligations in good
                 faith, it also requires international courts to handle with care cases in
                 which the honour of a State is at issue. In other words, the presumption
                 of good faith prevents a State’s honour from being impugned lightly. This
                 presumption, which promotes stability in international dealings and good
                 relations, is invariably important in helping to maintain and reinforce
                 States’ confidence in the judicial settlement of disputes, where referral to

                                                                                            88




7 Ord 1145.indb 173                                                                               11/06/19 14:31

                                 application of the cerd (diss. op. cot)                 491

                 the courts rests on the consent of the parties to the dispute (Robert Kolb,
                 La bonne foi en droit international public, PUF, 2000, p. 126). It follows,
                 a fortiori, that this principle should apply, mutatis mutandis, even at the
                 provisional measures stage, when the Court must decide whether to make
                 an order promptly, prior to its final determination on jurisdiction. Even if
                 the present proceedings do not prejudge the question of the Court’s juris-
                 diction to deal with the merits of the case, or the questions on the merits
                 themselves, the separate consideration mentioned above requires the prin-
                 ciple of good faith to be applied when examining the request for the indi-
                 cation of provisional measures.

                    28. International jurisprudence on the subject shows that this principle
                 gives rise to the theory that good faith must be presumed (Interpretation
                 of Peace Treaties with Bulgaria, Hungary and Romania, Second Phase,
                 Advisory Opinion, I.C.J. Reports 1950, p. 229) and bad faith must not be
                 presumed (United Nations, Tacna-Arica Question (Chile, Peru), Award
                 of 4 March 1925, Report of International Arbitral Awards, (RIAA),
                 Vol. II, p. 930; Affaire du Lac Lanoux (Spain, France), Award of
                 16 November 1957, RIAA, Vol. XII, p. 305). In any event, one of the con-
                 sequences of this notion is that it is incumbent on the party which claims
                 that the other has violated the principle of good faith to prove that claim
                 (Certain German Interests in Polish Upper Silesia, Merits, Judgment No. 7,
                 1926, P.C.I.J., Series A, No. 7, p. 30). This rule regarding the burden of
                 proof also applies at the provisional measures stage, where it is the appli-
                 cant who must prove that there is a real and imminent risk of irreparable
                 prejudice to the rights it claims (Construction of a Road in Costa Rica
                 along the San Juan River (Nicaragua v. Costa Rica) and Certain Activities
                 Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua),
                 Provisional Measures, Order of 13 December 2013, I.C.J. Reports 2013,
                 p. 407, para. 34). The temporary nature of an order indicating provisional
                 measures should not remove this burden from the applicant.



                    29. In my opinion, the evidence presented to the Court in these pro-
                 ceedings does not demonstrate that the risk of prejudice is “imminent”,
                 even if it were irreparable. This is implicitly illustrated in paragraphs 67
                 to 71 of today’s Order, in which the Court, having concluded that the risk
                 in question is one of irreparable prejudice, fails to ascertain whether that
                 risk is “imminent”. If the principle of good faith had been duly applied at
                 this provisional measures stage, the Court would have been unable to
                 confine itself to such a conclusion. That is particularly true where the
                 UAE has shown genuine commitment towards its human rights obliga-
                 tions, as demonstrated by the arguments of its Agent (CR 2018/13,
                 pp. 10‑11, para. 3 (Alnowais); CR 2018/15, p. 42, para. 2, and p. 44,
                 para. 10 (Alnowais)) and the reply to the joint letter of the six Special
                 Rapporteurs, in which the UAE states that “[t]he United Arab Emirates

                                                                                          89




7 Ord 1145.indb 175                                                                             11/06/19 14:31

                                  application of the cerd (diss. op. cot)                 492

                 continues to uphold those [human rights] treaties and is fully aware of its
                 obligations and commitments in this regard” (HRC/NONE/2017/112
                 (18 September 2017), p. 3; Annex 14 of Qatar’s Application). The Respon-
                 dent should have been presumed to be acting in good faith.



                                          B. The Passage of Time
                   30. In my view, when examining the urgency of this case, the Court
                 should have considered how much time would elapse between this Order
                 and the next phase of the proceedings, be it preliminary objections or
                 merits.
                   31. In the context of provisional measures proceedings, the notion of
                 urgency is defined as a situation in which “irreparable prejudice [is] caused
                 to the rights in dispute before the Court gives its final decision” (para-
                 graph 61 of the Order; emphasis added). In this regard, time is generally
                 considered as a baseline against which change can be measured in a given
                 social context or period (David M. Engel, “Law, Time and Community”,
                 Law & Society Review, Vol. 21, No. 4 (1987), pp. 606‑607). Thus, the
                 question whether a particular situation is urgent or not cannot be deter-
                 mined in the abstract; it must be considered in the light of a reasonably
                 defined time frame. In the case of provisional measures, strictly speaking,
                 the Court could not reach a decision without a fixed time frame or a sense
                 of when the next phase of the proceedings will occur.


                   32. It would, of course, be too much to expect the Court to provide a
                 precise timetable for a case at this initial stage. However, the apparent
                 nature of a case may give a prima facie indication of its complexity, which
                 would make it possible to predict how long proceedings might be expected
                 to last. For example, if the nature of a case suggested a certain degree of
                 complexity, the proceedings would be expected to last longer, and thus
                 urgency would have to be assessed in relation to this longer time frame,
                 during which social change might be more likely. On the other hand, if
                 the case file did not suggest such complexity, a final decision might be
                 expected relatively quickly, and thus urgency would have to be assessed
                 with respect to this short time frame.

                    33. I am of the opinion that this case falls into the second category
                 rather than the first, given the well-­defined scope of the dispute as pre-
                 sented by the Applicant. It should also be noted that, even though Qatar’s
                 Application and Request for provisional measures came out of the blue,
                 the Respondent has presented its own view of the dispute, rather than
                 simply rejecting the Applicant’s allegations. In any event, the circum-
                 stances of the case suggest that it will not require a lengthy time frame,
                 and that, therefore, urgency should have been assessed in relation to a

                                                                                           90




7 Ord 1145.indb 177                                                                              11/06/19 14:31

                                  application of the cerd (diss. op. cot)                 493

                 short one. Given the nature of the rights in respect of which the Court has
                 indicated provisional measures, they are less likely to be at risk of
                 ­irreparable prejudice in the short interval before the case reaches the next
                  phase.


                 (Signed) Jean-­Pierre Cot.




                                                                                           91




7 Ord 1145.indb 179                                                                              11/06/19 14:31

